DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1, 4, 9, 12, 15, 18, 20-21, 24, 26, 28-33, and 36 (claim set as filed on 11/29/2021).
		
Priority
	This application is a 371 of PCT/US2017/014387 filed on 01/20/2017 and does not have any domestic or provisional applications. 

Withdrawal of Rejections
The response and amendments filed on 11/29/2021 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 9, 12, 15, 21, 24, 26, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Harel (WO 2010/138522 A2 - cited by the ISA and in the IDS filed on 08/15/2019) in view of Narayanan (US 2016/0231341 A1, filed on 02/05/2015) and ChEBI (Glycine Betaine Hydrate, published 02/17/2016) - all previously cited references.
Harel’s general disclosure relates to the protection of bioactive microorganism and/or materials in high temperature and humid conditions (see abstract & ¶ [003], [0011]).
Regarding claim 1, Harel teaches compositions for preserving bioactive materials such as proteins and/or bioactive microorganisms such as bacteria in storage wherein the composition further comprises stabilizer agent, and a protective agent wherein the protective agents can include various proteins, peptides, sugars, sugar alcohols and amino acids (see ¶ [0012], [0022], [0059], and see page 40). In particular, the stabilizer agents include cyclodextrin and the protective agents include the amino acids of alanine or histidine; a methylamine such as betaine; sugar alcohols such as glycerol, xylitol, or sorbitol (see ¶ [0013]-[0015], [0048]-[0049]). In one embodiment, Harel teaches a stable dry powder containing an enzyme and states that “the storage stability of the stable enzyme formulation is significantly higher than a dry enzyme without the formulation of the present invention” (see ¶ [00112]-[00114] and [00151]-[00153]). 
Harel discloses the protective agents can include a variety of proteins, protein hydrolysates, sugars, sugar alcohols and amino acids. For example, sugars such as sucrose or trehalose can physically surround the bioactive material to promote retention of molecular 
Regarding the sugar, Harel teaches “such protective agents are highly soluble chemicals that are added to a formulation to protect cell membranes and intracellular proteins during freezing and to enhance stability during storage. Common stabilizers for live bacteria and viruses include sugars such as sucrose, glycerol, or sorbitol, at high concentrations with the cellular material or bioactive” (see ¶ [007]). Harel teaches “To mitigate the oxidation and denaturation damage that can occur during the boiling step, introduced an improved protective formula containing carbohydrates and surfactants” (see ¶ [008]).
Regarding claims 24 and 26, Harel teaches a composition comprising (i) a bioactive microorganism or material as fresh, frozen or dry powder, (ii) at least two stabilizer agents, and (iii) at least two protective agents, wherein the composition is suitable for a liquid state drying and stabilizing the bioactive microorganism or material (see page 40: claims 1-3 and therefore, reads on being “free of detergents and/or polymers” and is an aqueous or lyophilized formulation). 
However, Harel does not teach: betaine monohydrate or a β-glucuronidase (BGUS) enzyme (claim 1’s limitations).
Regarding the enzyme, Narayanan’s general disclosure relates to a method of detection and/or quantification of multiple drugs and/or metabolites from a sample of body fluid by liquid chromatography-tandem mass spectrometry (see abstract & ¶ [0001]). In particular, Narayanan β-Glucuronidase as used herein, describes a routinely used for the enzymatic hydrolysis of glucuronides from urine, plasma, and other fluids prior to analysis by enzyme immunoassay, mass spectrometry, gas chromatography, high performance liquid chromatography, or other means. Typically, between 1 and 20 units of glucuronidase is used per µL of plasma, urine, or bile for the enzymatic hydrolysis of glucuronides present in these samples. The exact amount needed will depend on the specific conditions used” (see ¶ [0049]). 
Regarding the amphoteric compound, ChEBI teaches a monohydrate form of glycine betaine and further discloses that it functions as an osmoprotectant for “protection against osmotic stress, drought, high salinity, or high temperature. Intracellular accumulation of betaines permits water retention in cells, thus protecting from the effects of dehydration. This accumulation is non-perturbing to enzyme function, protein structure, and membrane integrity. Betaine is also a methyl donor of increasingly recognized significance in biology” (see page 1). 
It would have been first obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a β-glucuronidase (BGUS) enzyme such as taught by Narayanan in the formulation of Harel. The MPEP at 2141 provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art vice versa (i.e. switching the primary and secondary reference), it would also be obvious to add the protective/stabilizer agents such as taught by Harel to the β-Glucuronidase of Narayanan as the motivation to do so is because Harel discloses these protective agents enhance enzyme stability during storage wherein Harel provides a suggested teaching that stabilizer or protective agents including amino acids and sugar help mitigate the oxidation and denaturation damage of the enzyme. In either case, the claimed invention is deemed prima facie obvious as a simple substitution of enzymes or simple combination of well-known elements. The ordinary artisan would have had a reasonable expectation of success is because both references are in the same field of endeavor directed to enzyme formulations. 
Moreover, it would have been secondly obvious to employ or add betaine monohydrate such as taught by ChEBI in the formulation of the modified references of Harel and Narayanan. The ordinary artisan would have been motivated to do so is because ChEBI teaches that betaine monohydrate is an osmoprotectant used for protection against environmental stress, drought, high salinity, and high temperature. Therefore, since its function is already known in the art, it would be prima facie obvious to add betaine monohydrate to the formulation to increase or enhance the enzyme’s storage stability or to additively enhance its thermos-stability characteristics which is one of the objectives of Harel’s disclosure. 

II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
For instance, it is first noted that Harel discloses “For example, the bioactive material can be present in the formulation in a concentration ranging from about 2-50 weight percent, the stabilizer agent from about 1-20 weight percent, and the protective agent from about 20-80 weight percent. In another example, the stabilizer agent can be present in the formulation in a concentration ranging from about 0.5-10 weight percent, and the protective agent from about 10-40 weight percent” (see Harel at ¶ [0060]). Narayanan discloses the exact amount needed will depend on the specific conditions used (see Narayanan ¶ [0049]). In other words, the references are suggesting that the concentration amounts may altered or optimized accordingly. This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization in . 

Claims 18, 20, 29-30, 32-33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Harel in view of Narayanan and ChEBI as applied to claims 1, 4, 9, 12, 15, 21, 24, 26, 28, and 31 above, and in further view of Lee (US 2016/0090582 A1 or US 2016/0237415 A1 - both cited by the ISA and in the IDS filed on 08/15/2019). 
The combined teachings of Harel in view of Narayanan and ChEBI is discussed above.
However, the combined references do not teach: wherein the BGUS enzyme is a mutant BGUS enzyme having the amino acid sequence shown in SEQ ID NO: 2 or SEQ ID NO: 3 (claims 18, 20, 29, and 32); or a packaged formulation comprising a container (claim 36).
Lee teaches a packaged formulation comprising a container comprising a preparation of mutated β-glucuronidase enzymes with enhanced enzymatic activity and thermostability as compared to wild type enzyme are provided. The enzymes of the invention advantageously allow for accurate analysis of bodily samples for the presence of drugs in 30 minutes or less, bodily samples for the presence of drugs in 30 minutes or less, as compared to the several hours needed using prior enzyme preparations. Methods of using the mutated enzymes for hydrolysis of glucuronide substrates, including opiates and benzodiazepines (see abstract). Lee teaches which disclose mutated β-glucoronidases having SEQ ID NO: 2 and 3 (see Lee ‘582 at Fig. 1, ¶ [87-94] and/or Lee ‘415 at Fig. 1 ¶ [82-89]).
It would have been obvious to one of ordinary skill in the art perform a simple substitution of β-glucuronidase (BGUS) enzyme such as taught by Lee in the formulation of Harel-Narayanan-ChEBI. The MPEP at 2141 provides exemplary rationales that may support a 

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 11/29/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument (addressing pages 8-9 of the remarks) that the cited references do not provide a specific teaching nor motivation to arrive at the five claimed combination but rather disclose a large number other possible agents, this argument is not persuasive because the MPEP at 2141 (III) states that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations … The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art … The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts”. In other words, to one of ordinary skill in the art, the claimed ingredients are considered to be well-known, routine, and conventional elements wherein their individual functional properties and been well documented and commonly used as evident by the cited references. Hence, as stated in the prior office action, the MPEP at 2141 provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior 
In response to Applicant’s argument (addressing pages 9-10 of the remarks) that the claimed combination is exceptionally good at balancing high thermostability with low aggregation properties, this is argument is not persuasive because the MPEP at 716.02 states that “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected”. The claimed features are reasonably suggested and predicted from the cited references because, for example, the objective in Harel is to provide a 

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653